In this action of ejectment the following bill of exceptions was sent up by the judge of the Superior Court:
On the trial of the issues joined the counsel for the plaintiff produced and gave in evidence, in support of the said issue on the part of the plaintiff, the record of a judgment in the Court of Pleas and Quarter Sessions, whereby it appeared that one John Edwards obtained, before 8 March, 1842, a judgment before a justice of the peace of Chatham against Alfred Fleming, upon whom the declaration was served; that an execution duly issued thereon, and, for want of goods and chattels to satisfy the same, was duly levied upon the premises in the said declaration mentioned on the said 8 March, 1842; that the said execution and levy, with the warrant and other papers relating thereto, were duly returned to the said Court of Pleas and *Page 172 
(235) Quarter Sessions at its May Sessions thereafter, and that such proceedings were had in the said court afterwards, to wit, at February Sessions in 1843, that the judgment of the justice was confirmed, and an order duly made for the sale of the premises so levied upon; that a venditioni exponas
issued thereupon, returnable to the May Sessions following, and the said premises were sold on 9 May to the said William Jordan, the lessor of the plaintiff; and the plaintiff's counsel, in further support of the said issue on his part, produced and gave in evidence to the jury a deed, duly executed by the sheriff, conveying the premises to the said William Jordan, and proved that, at and before the service upon the said Fleming of the said declaration, he was in the possession of the said premises. And thereupon the counsel for the defendant, in support of the said issue on his part, offered to prove that at the February Sessions, 1842, of the said Court of Pleas and Quarter Sessions, one Amos Brewer duly obtained a judgment against the said Alfred Fleming, and duly caused to be issued thereupon an execution, called a fieri facias, tested of the said February Sessions, and returnable at the May Sessions thereafter; that the said execution was duly returned at the said May Sessions; that a part of the moneys specified therein only had been made; that an alias execution was thereupon issued from the said May Sessions, returnable to the August Sessions thereafter; and that the sheriff, under the same, duly sold the said premises on the second Monday of July following, and that at the said sale the defendant became the purchaser; that the said alias execution was duly returned, and a deed made by the sheriff to the defendant for the said premises; that the said Alfred Fleming, refusing to surrender the possession, the defendant afterwards, to wit, on 19 January, 1844, brought an action of (236) ejectment against the said Fleming in the said Court of Pleas and Quarter Sessions to recover the same; that the said Fleming appeared and was made defendant in the said suit, and pleaded not guilty; and that afterwards, at February Sessions, 1845, a judgment was duly rendered against the said Fleming for the recovery of the possession of the said premises. And the counsel for the defendant further offered, in support of the said issue on his part, to prove that afterwards, when the said defendant was entitled to have a writ of possession against the said Fleming on the said judgment, and before issuing out the same, the said Fleming agreed to become the tenant of the premises under the said defendant, and accordingly did on 10 March, 1845, accept a written lease from the defendant until 9 October next thereafter, and gave his note for the rent, and a bond, *Page 173 
conditional for the surrender of the premises to the defendant at the expiration of his term. And the defendant's counsel prayed the judge to admit and allow the said matters to be proved and given in evidence to the jury as relevant and competent to maintain the said issue on the part of the defendant. But the plaintiff's counsel objected to the said evidence and insisted that the defendant, having been admitted a defendant in the room and stead of the said Fleming, and as his landlord to defend his possession, was not entitled to the benefit of any evidence which should not in law be admissible on the part of the said Fleming, had he been the party to the said issue; and that in law the said Fleming could not offer such evidence in support of such issue; and the judge, being of opinion with the plaintiff's counsel, refused to allow the matters so offered on the part of the defendant to be proved and submitted to the jury, to which opinion and refusal the defendant by his counsel excepted, and thereupon the judge, at the request of the defendant's counsel, hath set his hand and seal to this bill of exceptions, containing the said matters, and it is ordered to be annexed to the said recorded, this third Monday of March,            (237) 1847, at the courthouse of the said county.
There was a verdict for the plaintiff, and from the judgment thereon the defendant appealed.
The bill of exceptions presents two questions: Was March, who, by order of the court, was substituted and made defendant in the room and stead of Fleming, entitled to the benefit of any evidence which would not in law be admissible on the part of the said Fleming? It is not necessary to decide this question, because we think there was error in the decision of the second question, and it is sufficient to say that we see nothing to take this case out of the general rule, that a landlord who is admitted to defend is confined to such defense as the tenant could have made.
The second question is: Was the defendant, supposing him to be confined to such defense as Fleming was in law allowed to make, entitled in law to rely upon the matters on his part to support the issue? We fully recognize the correctness of the general rule, that a purchaser, at a sheriff's sale is entitled to recover in ejectment against the debtor, whose estate he has bought, upon showing a judgment, an execution sale, and sheriff's deed in pursuance thereof. For having paid his money in *Page 174 
satisfaction of the defendant's debt, he is entitled to whatever estate the defendant owned, and to the possession which he had, and it is right that he should be put into possession without any contest with the defendant as to the title.
(238)   We can, however, see no reason why, in the case under consideration, Fleming, who had taken a lease and thereby in effect acquired a new possession under a third person, who had brought an action of ejectment and was about to turn him out of possession after the purchase by the lessor of the plaintiff, should not be allowed to make defense, by showing that the person under whom he acquired the new possession had a paramount legal title. If he had been put out of possession, and then accepted a lease and entered in pursuance thereof, it would be clear that he could make such defense. For what end should he be required to go through the useless form of being put out of possession, merely to be at the trouble of going back again?
A lessee for years, or other particular estate, during the continuance of the estate and while he holds the possession acquired under it, is not allowed to dispute the lessor's title. After the expiration of the estate he must given up the possession to him of whom he got it, before he is at liberty to set up title in himself. When he has done so he may assert title, either one which existed before he accepted the estate and possession or one subsequently acquired; but he cannot do so before, on account of the privity of estate. It would be treachery and bad faith to attempt to withhold possession from him of whom he received it.
There is no reason for applying this doctrine in its fullest extent to a debtor in possession of land sold at sheriff's sale. He is not the tenant of the purchaser — there is no privity of estate — nor did he receive the possession from him. The rights of the purchaser are sufficiently secured by holding that he acquired whatever estate the debtor owned and has a right to the possession which he had at the time of the sale. As long as matters remain in statu quo the debtor's possession is not adverse, but there is no treachery or bad faith in his acquiring a (239) new possession under a paramount title in the manner offered to be proved by the defendant in this case.
PER CURIAM.            Judgment reversed, and venire de novo.
Cited: Lyerly v. Wheeler, 33 N.C. 290; Grandy v. Bailey, 35 N.C. 224;Hunsucker v. Tipton, ib., 482; Gilliam v. Moore, 44 N.C. 97; Hassellv. Walker, 50 N.C. 271, 2; Sinclair v. Worthy, 60 N.C. 116; Credle v.Gibbs, 65 N.C. 193. *Page 175